Case 1:19-cv-03377-LAP Document 305 Filed 05/06/21 Page1of1
Case 1:19-cv-03377-LAP Document 302 Filed 05/05/21 Page 1 of 1

Cooper & Kirk

Lawyers
A Professional Limited Liability Company

Nicole Jo Moss 1523 New Hampshire Avenue, N.W. (202) 220-9600
(202) 220-9660 Washington, D.C. 20036 Fax (202) 220-9601

nmoss@cooperkirk.com

May 5, 2021

VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, N¥ 10007

Re:  Giuffre v. Dershowitz, Case No. 19-ev-3377-LAP
Permission To File Under Seal

Dear Judge Preska:

I write on behalf of Plaintiff Virginia Giuffre. Pursuant to Rule 1.A of Your Honor’s Individual

Practices, Plaintiff respectfully requests permission to file under seal, with a redacted version filed on the

O public docket, her response to Defendant's motion to compel tiled undér seal on May 4, 2027, sée Doc.

297. In support of this request, we note that the Court granted Defendant leave to file his motion under

seal, see Doc, 296, and Plaintiff will both be responding to that sealed filing, as well as possibly attaching
documents that have been designated as confidential under applicable protective orders.

 

In addition, we request permission to disclose and discuss Defendant’s sealed motion, together
Q) with its exhibits, with Plaintiff's prior counsel, on the ground that their communications are the object of

 

Defendant’s motion. In support of this request, Plaintiff notes thather prior counsel alréady have access
to the confidential material attached to or discussed in Defendant’s motion by virtue of their participation
in Giuffre v. Maxwell, Case No. 15-cv-7433-LAP (S.D.N.Y.) and Boies v. Dershowitz, Index No.
160874/2019 (N.Y. Sup. Ct. N.Y. Cnty.) and that the Court previously Brame Plaintiff leave to share

similar, if not identical, information contained in Defendant's pre- Sl tter on this Welle
her prior counsel, see Docy 27
Shy ajen ve tl S0Qllt MALOU LS SURE fae

po SUE

Piha , is "a
s/Nicole J.Moss___
Nicole J. Moss

cc: Counsel of Record

  

CURE aay

dy ea ge

UNITED STATES DISTRICT JUDGE

  

89 6

 
